Citation Nr: 1520661	
Decision Date: 05/13/15    Archive Date: 05/26/15

DOCKET NO.  13-26 789	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Gainesville, Florida


THE ISSUE

Entitlement to payment or reimbursement of medical care expenses incurred at Pulmonary Physicians of Gainesville on June 12, 2013

(The issues of entitlement to service connection for sleep apnea, including secondary to service-connected herniated lumbar discs, status post discectomies and lumbar interbody fusion at L4-L5 and L5-S1; and entitlement to an evaluation in excess of 10 percent for radiculopathy, left lower extremity, associated with herniated lumbar discs, status post discectomies and lumbar interbody fusion at L4-L5 and L5-S1, are the subject of a separate decision being issued concurrently.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. Yates, Counsel


INTRODUCTION

The Veteran served on active duty from August 1991 to August 1995.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2013 rating decision by the Department of Veterans Affairs (VA) Medical Center in Gainesville, Florida.


REMAND

The Veteran is seeking entitlement to payment or reimbursement of medical care expenses incurred at Pulmonary Physicians of Gainesville on June 12, 2013.  

Remand is required for compliance with VA's duty to assist the Veteran in substantiating his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2014).

The Board's decision being issued concurrently has granted service connection for sleep apnea, including secondary to service-connected disabilities.  This represents a material change to the facts relating to the issue of entitlement to payment or reimbursement of medical care expenses incurred at Pulmonary Physicians of Gainesville on June 12, 2013.  See 38 C.F.R. § 19.31 (2014); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (noting that when a determination on one issue could have a significant impact on the outcome of another issue, such issues are considered inextricably intertwined and VA is required to decide those issues together).  Specifically, the Veteran was seeking treatment for sleep apnea from the
Pulmonary Physicians of Gainesville on June 12, 2013.  Accordingly, remand is required for RO consideration of the issue of entitlement to payment or reimbursement of medical care expenses incurred at Pulmonary Physicians of Gainesville on June 12, 2013, including consideration of the Board's decision being issued concurrently.  

Accordingly, the case is REMANDED for the following action:

After effectuating the Board's decision granting service connection for sleep apnea, which is the subject of a separate decision being issued concurrently, readjudicate the issue of entitlement to payment or reimbursement of medical care expenses incurred at Pulmonary Physicians of Gainesville on June 12, 2013.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

